Citation Nr: 1755075	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as due to service-connected disabilities.  

2.  Entitlement to service connection for allergic rhinitis. 

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.  

4.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia. 

5.  Entitlement to an initial rating in excess of 10 percent for depressive disorder. 

(The issue of entitlement to a clothing allowance for the year 2015 will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975 and from January 1991 to September 1991.  He has additional periods of service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2016, the Board remanded the claims for additional development.  

Relevant to the Veteran's claim of entitlement to service connection for a bilateral foot disability, the RO originally adjudicated the issue as a claim for bilateral plantar fasciitis.  As the clinical evidence of record contains another bilateral foot diagnosis, namely bilateral foot degenerative arthritis, see April 2016 Disability Benefits Questionnaire (DBQ) report, the Board has recharacterized the issue on appeal s entitlement to service connection for a bilateral foot disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The Board notes that additional evidence, to include a February 2017 private psychiatric evaluation and a February 2017 VA emergency treatment record, was added to the record after the issuance of an earlier February 2017 supplemental statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in a February 2017 correspondence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).  Further, the AOJ will have opportunity to review the additional evidence received on remand. .  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Service Connection for a Bilateral Foot Disability 

In the February 2016 remand, the Board instructed the AOJ to obtain a VA examination report including a nexus opinion for the claimed bilateral foot disability addressing direct and secondary bases. 

An April 2016 DBQ examiner rendered diagnoses of bilateral plantar fasciitis and bilateral foot degenerative arthritis and provided a negative nexus opinion for plantar fasciitis on a direct basis.  While the examiner reasoned that such condition was more likely due to the Veteran's post-service occupations and obesity, the examiner did not provide an adequate rationale for her opinion that the Veteran's bilateral foot disabilities were not caused or aggravated by his service-connected lumbar spine and right knee disabilities.  Moreover, the examiner did not address direct service connection for the diagnosis of bilateral foot degenerative arthritis.  In light this, a remand is necessary for an addendum opinion addressing all pertinent theories of entitlement for all bilateral foot disabilities during the appeal period.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection for Allergic Rhinitis 

The Veteran generally contends that he has allergic rhinitis due to service.  Of record are January 1991 enlistment and August 1991 separation examination reports reflecting normal findings referable to the claimed condition.  In the accompanying report of medical history for separation, however, the service examiner wrote that the Veteran had "recurrent episodes of allergic rhinitis, [which did] not interfere with his work."  Further, in a May 2004 Reserves service treatment record, the treating physician noted the Veteran's complaint of "chronic . . . allergies" supporting an assessment of "Seasonal Allergies Rhinitis."  The Veteran is currently diagnosed with allergic rhinitis.  See March 2016 VA treatment note.  To this day, he has not undergone a VA examination for the claimed disability.  Given the Veteran's current diagnosis for allergic rhinitis and evidence documenting in-service complaints and assessments referable to the claimed allergic rhinitis, a VA examination is necessary to determine whether the claimed condition is related to his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Ratings for Lumbosacral Strain and Right Knee Chondromalacia  

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

Relevant to the lumbar spine and right knee disabilities, in April 2016, the Veteran underwent a DBQ examination to evaluate the nature and severity of these disabilities.  While the examiner found that functional abilities of the lumbar spine and right knee were significantly limited with repeated use over a period of time, she failed to describe such limitation in terms of range of motion other than remarking that there was "moderate pain . . . . with repetitive use" as to both joints.  Moreover, the Board notes that pursuant to Correia, 28 Vet. App. 158, 169-79 (2016), VA is required to obtain examinations that includes pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner must also test the range of the opposite joint.  Id.  The April 2016 DBQ examination reports for the lumbar spine and right knee disabilities did not explicitly include these findings.  

Further, since the Veteran underwent April 2016 DBQ examinations evaluating the lumbar spine and right knee disabilities, a February 2017 VA emergency treatment record was associated with the claims file, noting discharge diagnoses of "back and knee pain," suggesting worsened lumbar spine and right knee symptoms since the previous examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995).

Under these circumstances, the AOJ should obtain a new VA examination addressing the above-noted deficiencies, including assessments of any functional loss upon repetitive motion with a retrospective opinion, if possible.  See Sharp, 29 Vet. App. at 33;see also Barr, Vet. App. at 311.   

Increased Rating for Depressive Disorder 

The Veteran underwent an April 2016 Mental Disorders DBQ examination.  
In the February 2017 private psychiatric evaluation, the psychiatric counselor found that "[the Veteran's] depressive symptoms have increased and become more debilitating" noting that he was "having more problems with his memory and concentration."  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected depressive disorder.  See Snuffer, 10 Vet. App. at 400; Caffrey, 6 Vet. App. at 377; VAOPGCPREC 11-95 (1995).

Outstanding Records 

Additionally, in a February 2017 statement and the accompanying Authorization and Consent to Release Information to VA, the Veteran requested updated chiropractic treatment records from a private provider located in Greensboro, North Carolina.  As these records have not yet been obtained, on remand, outstanding VA and private treatment records, to include the above-identified treatment records, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include updated private chiropractic treatment records from a provider located in Greensboro, North Carolina.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After completing the foregoing, return the claims file to the April 2016 DBQ examiner who administered the Veteran's foot examination, if available, for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all diagnoses pertinent to both feet. 

(B) For each diagnosis, the examiner should opine with reasons explaining the conclusion as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service.  In rendering his or her opinion, the examiner should fully consider the October 2009 statements, in which J.H. and P.W. reported their observations of the Veteran's reports of bilateral foot pain during his second period of active duty service.  Why these observations do or do not support a link with service should be addressed.  

(C) Notwithstanding the above, for each diagnosis, the examiner should offer an opinion, with reasons explaining the conclusion, as to whether it is at least as likely as not that the disability was caused OR aggravated (worsened beyond the natural progression) by service-connected disabilities, to include lumbosacral strain and right knee chondromalacia.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to the extent possible.  The reasons why lumbosacral strain  and/or right knee chondromalacia do or do not cause or aggravate the claimed disability should be explained.  

3.  Schedule the Veteran for a VA examination to determine whether his claimed allergic rhinitis is related to his service.  The claims file should be made available to the examiner for review, and all indicated tests should be performed. 

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should confirm the current diagnosis of allergic rhinitis since the October 2009 claim.  

(B) Noting the 1991 and 2004 service records reference to allergic rhinitis, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current allergic rhinitis had its onset during a period of service.  

The rationale for all opinions offered should be provided.

4.  Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of her service-connected lumbosacral strain and right knee chondromalacia. 

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  

The examination should include testing results of the lumbar spine and both knee joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.   If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Significantly, the examiner should estimate any functional loss in terms of additional degrees of limited motion of both knees and lumbar spine experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of the medical community generally or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

All opinions expressed should be accompanied by supporting rationale.

5.  Schedule an appropriate VA examination to determine the current nature and severity of the Veteran's service-connected depressive disorder.  The claims file should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected psychiatric disability.  The examiner should also address the functional impact such disability has on the Veteran's daily life. 

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




